                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LA WAYNE NATT                                                                      PLAINTIFF
REG. #14733-010

v.                                  1:18CV00095-JM-JTK

CALVIN FORD, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice, for failure to prosecute. The relief

sought is denied.

       IT IS SO ADJUDGED this 4th day of March, 2019.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1
